      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 1 of 25 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WM. WRIGLEY JR. COMPANY,

                      Plaintiff,                    Civil Action No.

              v.                                    JURY TRIAL DEMANDED

PACKAGING PAPI, LLC; ALEXANDER
GODBOUT; EVERYDAYTACTICAL d/b/a
DRIPPACKAGING; and BRADLEY
LYSAGHT,

                      Defendants.


       COMPLAINT FOR FEDERAL CONTRIBUTORY COUNTERFEITING;
                FEDERAL TRADEMARK INFRINGEMENT;
     FEDERAL TRADEMARK DILUTION, FEDERAL UNFAIR COMPETITION;
        VIOLATION OF ILLINOIS DECEPTIVE TRADE PRACTICES ACT;
            AND COMMON LAW TRADEMARK INFRINGEMENT

       Plaintiff Wm. Wrigley Jr. Company (“Wrigley”), by and through its attorneys, Loeb &

Loeb LLP, for its complaint against Packaging Papi, LLC (“Packaging Papi”), Alexander

Godbout (“Godbout” and, collectively with Packaging Papi, the “Packaging Papi Defendants”),

Everydaytactical d/b/a DripPackaging (“DripPackaging”), and Bradley Lysaght (“Lysaght” and,

collectively with DripPackaging, the “DripPackaging Defendants”) (together, the Packaging Papi

Defendants and DripPackaging Defendants are herein referred to as “Defendants”), alleges as

follows:

                                   NATURE OF THE ACTION

       1.     This is a civil action seeking damages and injunctive relief for willful contributory

trademark counterfeiting, trademark infringement, dilution, and unfair competition under the

laws of the United States, 15 U.S.C. §§ 1051 et seq. (the “Lanham Act”), Illinois Deceptive

Trade Practices Act, 815 ILCS §§ 510/1 et seq. and Illinois common law.



                                                1
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 2 of 25 PageID #:2




       2.      Wrigley was founded in 1891 in Chicago, Illinois and has become a leading

manufacturer of candy and owns many iconic brands, including SKITTLES® and

STARBURST®. For decades, Wrigley has sold SKITTLES® and STARBURST® candies to

customers throughout the United States. Wrigley brings this action to stop a serious and

potentially dangerous violation of its famous SKITTLES® and STARBURST® trademarks.

       3.      Defendants are misappropriating Wrigley’s famous and federally-registered

trademarks for use on packaging that is marketed and sold empty to third-party cannabis

retailers. These cannabis retailers fill the packaging with edible products that are often genuine

SKITTLES® or STARBURST® candies infused with or otherwise containing

tetrahydrocannabinol (“THC”), the main psychoactive component of cannabis, and the edible

products are marketed and sold to consumers—all without the authorization of Wrigley.

       4.      Defendants’ unauthorized and infringing use of Wrigley’s famous trademarks

endangers the public and is likely to cause confusion and damage Wrigley’s valuable rights.

Defendants’ unlawful actions are a danger to children and adults who may mistakenly ingest the

edible cannabis products thinking them to be Wrigley’s genuine SKITTLES® or

STARBURST® candies, when they are not, and unknowingly and unwillingly subjecting

themselves to doses of THC, sometimes in very large and unsafe quantities. Tragically, news

reports validate these concerns, indicating an increasing number of incidents where children have

mistaken cannabis edibles for candy, sometimes requiring hospitalization.

       5.      Wrigley brings this action to stop Defendants’ conduct that causes irreparable

injury to Wrigley, deceives the public as to the source and sponsorship of Defendants’ products,

and harms the public, including customers in Illinois.




                                                 2
       Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 3 of 25 PageID #:3




                                          THE PARTIES

         6.    Wrigley is a Delaware corporation with its principal place of business in Chicago,

Illinois.

         7.    Defendant Packaging Papi, LLC is a Florida limited liability company with its

principal place of business at 3200 Summit Blvd., Suite 15304, West Palm Beach, Florida,

33416.

         8.    Upon information and belief, defendant Alexander Godbout is a resident of Palm

Beach County, Florida and is the manager of Packaging Papi, having personally participated in,

directed Packaging Papi’s employees to engage in, or otherwise authorized and approved the

infringing activities described herein.

         9.    Defendant Everydaytactical d/b/a DripPackaging is a Maryland sole

proprietorship with its principal place of business at 45819 Bethfield Way, California, Maryland,

20619.

         10.   Upon information and belief, defendant Bradley Lysaght is a resident of St.

Mary’s County, Maryland and is the principal of DripPackaging, having personally participated

in, directed DripPackaging’s employees to engage in, or otherwise authorized and approved the

infringing activities described herein.

                                 JURISDICTION AND VENUE

         11.   This Court has jurisdiction over Wrigley’s claims pursuant to 15 U.S.C. § 1121

and 28 U.S.C. §§ 1331, 1338, and 1367. Wrigley’s claims arise under the Lanham Act, 15

U.S.C. §§ 1051 et seq. Wrigley’s state law claims arise from the same operative facts or are

otherwise so related to its Lanham Act claims that they form part of the same case or controversy

under Article III of the United States Constitution.




                                                 3
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 4 of 25 PageID #:4




       12.     Personal jurisdiction over Defendants is proper because Defendants operate

interactive Internet stores whereby they intentionally offer for sale to residents of the State of

Illinois packaging for cannabis products which infringe on Wrigley’s trademarks, knowingly

causing injury to Wrigley in the State of Illinois. The website operated by the Packaging Papi

Defendants is located at https://www.packagingpapi.com/, and the website operated by the

DripPackaging Defendants is located at https://www.drippackaging.com/. These interactive

commercial websites allow Illinois customers to purchase fake packaging prominently bearing

the SKITTLES® and STARBURST® marks.

       13.     Defendants also transact business in Illinois and have sufficient minimum

contacts with the State of Illinois. Defendants have purposefully availed themselves of the

benefits of doing business in Illinois by transacting business in Illinois and can reasonably

anticipate being hauled into court in Illinois.

       14.     Any confusion in the marketplace caused by Defendants’ conduct is taking place

in Illinois. As a result, the harm and injury felt by Wrigley arises from Defendants’ conduct in

Illinois—Wrigley’s residence for more than 100 years.

       15.     Therefore, the Court has personal jurisdiction over Defendants pursuant to the

Illinois long-arm statute, 735 ILCS §§ 5/2-209 et seq., and such assertion is in accordance with

the Due Process Clause of the Fourteenth Amendment of the United States Constitution.

       16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                                   GENERAL ALLEGATIONS

I.     WRIGLEY’S FAMOUS TRADEMARKS

       17.     Wrigley is a recognized global leader in confections and, together with its

affiliates, offers a wide range of product offerings including gum, mints, and candies. Wrigley




                                                  4
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 5 of 25 PageID #:5




markets products under dozens of well-known, distinctive, and famous brands, including

SKITTLES®, STARBURST®, DOUBLEMINT®, JUICY FRUIT®, and LIFE SAVERS®, to

name a few.

       18.     Wrigley and its predecessors have long marketed candy and related products

under the famous SKITTLES® mark and trade dress, which features, among other things, the

word mark SKITTLES® in white block lettering, distinctive rainbow designs, distinctive candy-

coated lentils with an “S” imprinted thereon, and a cascade design of these candy lentils

(hereinafter referred to as the “Skittles Trade Dress”), examples of which are shown below:




                                                5
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 6 of 25 PageID #:6




       19.     For 50 years, Wrigley and its predecessors-in-interest have continuously used the

SKITTLES® mark to advertise, promote, and sell candy throughout the United States.

       20.     Wrigley has earned billions of dollars in revenues from the sale of SKITTLES®

candy in the United States. Many millions of people throughout the country have purchased or

consumed SKITTLES® candy. In fact, SKITTLES® candy has been the best-selling non-

chocolate candy in the United States for years.

       21.     Wrigley has invested many millions of dollars to promote SKITTLES® candy.

Wrigley’s advertisements and commercials for SKITTLES® have been seen by many millions of

people nationwide. Wrigley advertises SKITTLES® candy during the Super Bowl and other

highly watched events.

       22.     Based on the wide-spread and long-standing use and recognition of the

SKITTLES® brand, Wrigley enjoys extensive trademark rights in the SKITTLES® mark and the

Skittles Trade Dress.

       23.     Wrigley owns numerous federal registrations for its SKITTLES® mark and the

Skittles Trade Dress, including, but not limited to, U.S. Reg. Nos. 1,221,105; 2,535,714;

4,377,303; and 4,983,664 (such federal registrations, collectively with the common law

trademark rights in the SKITTLES® mark and Skittles Trade Dress, are hereinafter referred to as

the “SKITTLES® Mark and Trade Dress”).



                                                  6
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 7 of 25 PageID #:7




       24.     Similarly, Wrigley and its predecessors have long marketed candy and related

products under the famous STARBURST® mark and trade dress, which features, among other

things, the word mark STARBURST® in stylized lettering and distinctive wrappers with an “S”

imprinted thereon (hereinafter referred to as the “Starburst Trade Dress”), examples of which are

shown below:




       25.     For 50 years, Wrigley and its predecessors-in-interest have continuously used the

STARBURST® mark to advertise, promote, and sell candy throughout the United States.

       26.     Wrigley has earned billions of dollars in revenue from the sale of STARBURST®

candy in the United States. Many millions of people throughout the country have purchased or

consumed STARBURST® candy.

       27.     Wrigley has invested many millions of dollars to promote STARBURST® candy.

Wrigley’s advertisements and commercials for STARBURST® have been seen by many

millions of people nationwide.



                                                7
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 8 of 25 PageID #:8




       28.     Based on the wide-spread and long-standing use and recognition of the

STARBURST® brand, Wrigley enjoys extensive trademark rights in the STARBURST® mark

and the Starburst Trade Dress.

       29.     Wrigley owns numerous federal registrations for its STARBURST® mark and

trade dress, including, but not limited to, U.S. Reg. Nos. 1,000,007; 1,545,544; 4,179,436;

4,268,392; and 4,625,960 (such federal registrations, collectively with the common law

trademark rights in the STARBURST® mark and Starburst Trade Dress, are hereinafter referred

to as the “STARBURST® Mark and Trade Dress”).

       30.     Each of the above-referenced trademark registrations are valid, subsisting, and in

full force under 15 U.S.C. § 1065, and, together with Wrigley’s extensive common law rights,

make the SKITTLES® Mark and Trade Dress and the STARBURST® Mark and Trade Dress

(collectively, the “Wrigley Trademarks”) valuable assets owned by Wrigley.

       31.     The Wrigley Trademarks with Registration Nos. 1,221,105; 2,535,714; 4,377,303;

1,000,007; 1,545,544; 4,179,436; 4,268,392; and 4,625,960 are incontestable pursuant to 15

U.S.C. §§ 1065 and 1115(b).

       32.     Pursuant to 15 U.S.C. § 1115(b), Wrigley’s incontestable registrations are

conclusive evidence of the validity of the marks listed in the registrations, Wrigley’s ownership

of the marks, and Wrigley’s exclusive right to use the marks in commerce in connection with the

identified goods.

       33.     Wrigley is the exclusive owner of the Wrigley Trademarks and all of the related

business and goodwill throughout the United States. Attached hereto as Exhibit A are true and

correct copies of the trademark registration certificates for the Wrigley Trademarks as issued by

the United States Patent and Trademark Office.




                                                 8
      Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 9 of 25 PageID #:9




       34.      As a result of the efforts described herein, each of the Wrigley Trademarks has

acquired strong secondary meaning signifying Wrigley.

       35.      Due to Wrigley’s extensive marketing efforts and sales success, the Wrigley

Trademarks have each become extremely valuable corporate assets. Wrigley has successfully

licensed its trademarks to third parties who agree to abide by Wrigley’s guidelines for use of the

trademark(s).

       36.      The Wrigley Trademarks are strong and distinctive marks, which are immediately

recognized by the public as a brand indicator of, and indelibly associated with, Wrigley’s

products. The Wrigley Trademarks identify authorized products that emanate from, or are

licensed or sponsored by Wrigley.

II.    THE EMERGENCE OF INFRINGING CANNABIS PRODUCTS

       37.      As the market for cannabis products and, in particular, edible cannabis products

has grown, certain unscrupulous businesses have manufactured, packaged, and/or sold

unauthorized and counterfeit edible cannabis products that nearly-identically resemble famous

candy brands, including Wrigley’s SKITTLES® and STARBURST® candies, in order to benefit

from the established goodwill of those brands.

       38.      One such unauthorized product, often marketed under the name “Medicated

Skittles,” is sold in packaging illegally using the SKITTLES® Mark and Trade Dress, designed

to imitate and counterfeit Wrigley’s famous SKITTLES® candy and causing confusion amongst

consumers and others as to the source of the product and/or whether Wrigley has authorized,

endorsed, or is affiliated with the “Medicated Skittles” product—which it has not and is not.

       39.      Below is a comparison of Wrigley’s SKITTLES® product to the nearly-

identically packaged counterfeit “Medicated Skittles” product:




                                                 9
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 10 of 25 PageID #:10




             Wrigley’s SKITTLES®                         Infringing “Medicated Skittles”




       40.     Additionally, these unscrupulous businesses have similarly begun manufacturing,

marketing, and/or distributing unauthorized and counterfeit edible cannabis products and

packaging which infringes on Wrigley’s STARBURST® Mark and Trade Dress, again

attempting to usurp the goodwill Wrigley has created in its STARBURST® mark without regard

for Wrigley’s intellectual property rights nor the great harm being caused to the public.

Similarly, Wrigley has not sponsored or endorsed, and is not affiliated with, any of the products

discussed herein which infringe on Wrigley’s STARBURST® Mark and Trade Dress.




                                                10
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 11 of 25 PageID #:11




       41.     A comparison between examples of Wrigley’s STARBURST® candy product

and the infringing counterfeit products—often sold as “Starburst Gummies” or “Cannaburst

Gummies” (hereinafter referred to as “Starburst Gummies”)—is shown below:


                 Wrigley’s STARBURST®                       Infringing “Starburst Gummies”




       42.     Not only do the infringing “Medicated Skittles” and “Starburst Gummies”

products and packaging violate Wrigley’s intellectual property rights, as Wrigley has not

authorized or permitted the use of the Wrigley Trademarks for any such product, but they also

pose a great danger to the public as anyone, children and adults alike, could easily mistake the



                                                11
       Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 12 of 25 PageID #:12




infringing cannabis-infused products, with their confusingly-similar packaging, for Wrigley’s

famous and beloved candies and inadvertently ingest the psychoactive compound THC contained

therein.

         43.   Furthermore, the packaging for the “Medicated Skittles” product indicates that the

bag contains 20 pieces of cannabis edibles at 20 milligrams of THC per piece, for a total of 400

milligrams of THC per bag; various versions of the “Starburst Gummies” packaging indicate that

the bags contain either 500 milligrams or 408 milligrams of THC. These amounts are in direct

violation of Illinois’ Cannabis Regulation and Tax Act which specifies that a package of

cannabis-infused products may not exceed 100 milligrams of THC per package nor 10

milligrams of THC per serving within that package. 410 ILCS § 705/55-21(k). Thus, the public

harm caused by the manufacture and distribution of these infringing products and the

confusingly-similar packaging in which they are sold is compounded by the illegally high

dosages of THC being infused into the products.

         44.   Just as Wrigley actively enforced its intellectual property rights against

manufacturers and distributors of infringing “candy-flavored” e-liquid products for e-cigarettes

when those products presented a risk of harm to children and the public at large, Wrigley here

seeks to prevent the further unauthorized and dangerous use of its Wrigley Trademarks on edible

cannabis-infused products and the packaging in which they are sold.

III.     DEFENDANTS’ WRONGFUL ACTS

         45.   Defendants play a critical role in this dangerous ecosystem of infringing edible

cannabis products as they manufacture, market, and offer for sale the packaging in which third-

party retailers will place their counterfeit THC-infused edible cannabis products—packaging

which blatantly and without authorization uses the famous Wrigley Trademarks to confuse




                                                12
     Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 13 of 25 PageID #:13




consumers as to the source of the products, creating the hazard that the edible cannabis products

could be mistaken for Wrigley’s candy products.

        A. WRONGFUL ACTS OF THE PACKAGING PAPI DEFENDANTS

        46.     Upon information and belief, the Packaging Papi Defendants market and sell the

infringing packaging online via their website located at https://www.packagingpapi.com/.

Among other jurisdictions, the Packaging Papi Defendants offer their products to consumers

located in the State of Illinois, including in this District.

        47.     Rather than develop their own brand names for the cannabis product packaging

they sell, the Packaging Papi Defendants instead chose to use the Wrigley Trademarks, without

authorization or license, in the design and marketing of their products, exhibiting no regard for

Wrigley’s intellectual property rights, the consumer confusion likely to be caused by the

infringing products described herein, or the danger posed by distributing packaging for cannabis-

infused products which imitates Wrigley’s famous candies.

        48.     As of the date of this filing, the Packaging Papi Defendants are marketing and

offering for sale two types of packaging for edible cannabis products which violate Wrigley’s

rights in the Wrigley Trademarks. Those products are: (1) “Skittles EMPTY Mylar Bags”

(offered in five different design variations: “Original,” “Wild Berry,” “Sour,” “Zombie,” and

“Seattle Mix”); and (2) “Starburst Gummies and Cannaburst Berry Sours and Sours Packaging –

EMPTY Mylar Bags” (offered in six different design variations: “Starburst Gummies Original

(Red),” “Starburst Gummies Sours,” “Starburst Gummies (Green),” “Starburst Gummies

(Pink),” “Cannaburst – Sours,” and “Cannaburst – Berry Sours”). Each of these products,

collectively referred to as the “Packaging Papi Infringing Products,” is offered for sale on the

Packaging Papi Defendants’ website in quantities ranging from 1 to 20,000 bags, providing the




                                                    13
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 14 of 25 PageID #:14




third-party cannabis product retailers to whom the Packaging Papi Defendants are marketing

these packages the opportunity to distribute counterfeit and infringing packages of edible

cannabis products on a massive scale.

       49.     The Packaging Papi Infringing Products are pictured below, as they appear on the

Packaging Papi Defendants’ website:

               (1)    “Skittles EMPTY Mylar Bags”




                                                14
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 15 of 25 PageID #:15




               (2)    “Starburst Gummies and Cannaburst Berry Sours and Sours
                      Packaging – EMPTY Mylar Bags”




       50.     Upon information and belief, the Packaging Papi Defendants adopted and use the

Wrigley Trademarks in marketing, offering for sale, and distributing the Packaging Papi

Infringing Products with full knowledge of, and in willful disregard of, Wrigley’s intellectual

property rights, with knowledge that its customers will use the packaging to offer for sale

counterfeit goods, and with the intent to take advantage of the goodwill that Wrigley has

developed in the Wrigley Trademarks.




                                                15
     Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 16 of 25 PageID #:16




        B. WRONGFUL ACTS OF THE DRIPPACKAGING DEFENDANTS

        51.     Upon information and belief, the DripPackaging Defendants market and sell the

infringing packaging online via their website located at https://www.drippackaging.com/.

Among other jurisdictions, the DripPackaging Defendants offer their products to consumers

located in the State of Illinois, including in this District.

        52.     Rather than develop their own brand names for the cannabis product packaging

they sell, the DripPackaging Defendants instead chose to use the Wrigley Trademarks, without

authorization or license, in the design and marketing of their products, exhibiting no regard for

Wrigley’s intellectual property rights, the consumer confusion likely to be caused by the

infringing products described herein, or the danger posed by distributing packaging for cannabis-

infused products which imitates Wrigley’s famous candies.

        53.     As of the date of this filing, the DripPackaging Defendants are marketing and

offering for sale a product called “Medicated Original Generic Starburst Gummies 408mg THC

*Empty Bags*,” (the “DripPackaging Infringing Product” and, collectively with the Packaging

Papi Infringing Products, the “Infringing Products”) consisting of packaging for edible cannabis

products which violate Wrigley’s rights in the Wrigley Trademarks. The DripPackaging

Infringing Product is offered for sale on the DripPackaging Defendants’ website in quantities

ranging from 5 to 200 bags, providing the third-party cannabis product retailers to whom the

DripPackaging Defendants are marketing these packages the opportunity to distribute counterfeit

and infringing packages of edible cannabis products on a massive scale.

        54.     The DripPackaging Infringing Product is pictured below, as it appears on the

DripPackaging Defendants’ website:




                                                    16
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 17 of 25 PageID #:17




          55.   Upon information and belief, the DripPackaging Defendants adopted and use the

Wrigley Trademarks in marketing, offering for sale, and distributing the DripPackaging

Infringing Product with full knowledge of, and in willful disregard of, Wrigley’s intellectual

property rights, with knowledge that its customers will use the packaging to offer for sale

counterfeit goods, and with the intent to take advantage of the goodwill that Wrigley has

developed in the Wrigley Trademarks.

                                  FIRST CLAIM FOR RELIEF

                 Federal Contributory Counterfeiting Against All Defendants

          56.   Wrigley realleges the allegations of the preceding paragraphs as if fully set forth

herein.




                                                 17
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 18 of 25 PageID #:18




          57.   Wrigley owns certain exclusive rights in and to the marks and logos reflected in

the SKITTLES® and STARBURST® registrations and the goods covered by those registrations

are candy.

          58.   On information and belief, Defendants market and offer for sale edible cannabis

product packaging necessary for their customers—businesses that market, offer for sale, sell, and

distribute edible cannabis candy—and this product packaging bears marks identical to or

substantially indistinguishable from the marks and logos in the SKITTLES® and

STARBURST® registrations. Defendants’ actions constitute wrongful counterfeiting acts in

violation of 15 U.S.C. § 1114.

          59.   On information and belief, Defendants market and offer for sale the Infringing

Products to their customers with the knowledge and intent that the Infringing Products will be

put to use by their customers in marketing, offering for sale, selling, and distributing counterfeit

candy in violation of 15 U.S.C. § 1114.

          60.   Wrigley has been, and will continue to be, damaged by Defendants’ wrongful

conduct in an amount to be determined at trial.

          61.   Defendants’ acts are greatly and irreparably damaging to Wrigley and will

continue to damage Wrigley unless enjoined by the Court such that Wrigley is without an

adequate remedy at law.

                                 SECOND CLAIM FOR RELIEF

                   Federal Trademark Infringement Against All Defendants

          62.   Wrigley realleges the allegations of the preceding paragraphs as if fully set forth

herein.




                                                  18
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 19 of 25 PageID #:19




          63.   Defendants are directly liable for trademark infringement as their acts are likely to

cause confusion, mistake, or deception as to source, affiliation, or sponsorship, in violation of 15

U.S.C. §§ 1114, 1125(a). Furthermore, upon information and belief, Defendants are

contributorily liable for trademark infringement as they market and offer for sale the Infringing

Products with the knowledge that the Infringing Products will be used to package edible cannabis

products which separately and independently infringe on the Wrigley Trademarks.

          64.   Upon information and belief, Defendants adopted and use the Wrigley

Trademarks with full knowledge of, and in willful disregard of Wrigley’s rights in its

trademarks, and with the intent to obtain a commercial advantage that Defendants otherwise

would not have, making this an exceptional case pursuant to 15 U.S.C. § 1117.

          65.   Wrigley has been, and will continue to be, damaged by Defendants’ infringement

in an amount to be determined at trial.

          66.   Defendants’ acts are greatly and irreparably damaging to Wrigley and will

continue to damage Wrigley unless enjoined by the Court such that Wrigley is without an

adequate remedy at law.

                                 THIRD CLAIM FOR RELIEF

                     Federal Trademark Dilution Against All Defendants

          67.   Wrigley realleges the allegations of the preceding paragraphs as if fully set forth

herein.

          68.   The Wrigley Trademarks are inherently distinctive and famous under 15 U.S.C.

§ 1125(c).

          69.   Defendants’ unlawful use of the Wrigley Trademarks in commerce began long

after the Wrigley Trademarks became famous.




                                                 19
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 20 of 25 PageID #:20




          70.   Defendants’ conduct causes, and will continue to cause, dilution of the distinctive

quality of the famous Wrigley Trademarks.

          71.   Upon information and belief, Defendants adopted and use the Wrigley

Trademarks with full knowledge of Wrigley’s intellectual property rights therein, and with the

willful intention to trade on Wrigley’s reputation and/or cause dilution of the famous Wrigley

Trademarks, making this an exceptional case pursuant to 15 U.S.C. § 1117.

          72.   Wrigley has been, and will continue to be, damaged by Defendants’ infringement

in an amount to be determined at trial.

          73.   Defendants’ acts are greatly and irreparably damaging to Wrigley and will

continue to damage Wrigley unless enjoined by the Court such that Wrigley is without an

adequate remedy at law.

                                FOURTH CLAIM FOR RELIEF

                      Federal Unfair Competition Against All Defendants

          74.   Wrigley realleges the allegations of the preceding paragraphs as if fully set forth

herein.

          75.   Defendants’ acts are likely to cause confusion or mistake, or to deceive as to

Defendants’ affiliation, connection, or association with Wrigley, or as to the origin, sponsorship,

or approval of Defendants’ goods. Defendants’ acts constitute unfair competition in violation of

15 U.S.C. § 1125(a)(1)(A).

          76.   Upon information and belief, Defendants’ conduct is willful, deliberate,

intentional, and in bad faith, making this an exceptional case.

          77.   Wrigley has been, and will continue to be, damaged by Defendants’ infringement

in an amount to be determined at trial.




                                                 20
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 21 of 25 PageID #:21




          78.   Defendants’ acts are greatly and irreparably damaging to Wrigley and will

continue to damage Wrigley unless enjoined by the Court such that Wrigley is without an

adequate remedy at law.

                                 FIFTH CLAIM FOR RELIEF

 Deceptive Trade Practices Pursuant to 815 ILCS §§ 510/1, et seq. Against All Defendants

          79.   Wrigley realleges the allegations of the preceding paragraphs as if fully set forth

herein.

          80.   Defendants have knowingly and willfully engaged in deceptive trade practices

within the meaning of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS §§ 510/1 et

seq. by causing likelihood of confusion or misunderstanding as to the source, origin, or

sponsorship of the parties’ respective products or services; causing likelihood of confusion or of

misunderstanding as to the affiliation, connection, or association of Defendants or their products

with Wrigley products; and using deceptive representations or designations of origin in

connection with Defendants’ products.

          81.   The unauthorized use by Defendants of the Wrigley Trademarks is causing and is

likely to cause substantial injury to the public and to Wrigley, and Wrigley has no adequate

remedy at law for this injury. Wrigley is entitled to injunctive relief and to an award of its costs

and attorney’s fees under 815 ILCS § 510/3.

                                 SIXTH CLAIM FOR RELIEF

                  Common Law Unfair Competition Against All Defendants

          82.   Wrigley realleges the allegations of the preceding paragraphs as if fully set forth

herein.




                                                 21
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 22 of 25 PageID #:22




       83.     Defendants’ acts constitute common law trademark infringement in violation of

the common law of the various states, including the State of Illinois.

       84.     Upon information and belief, Defendants’ conduct is willful, deliberate,

intentional, and in bad faith.

       85.     Defendants’ acts are greatly and irreparably damaging to Wrigley and will

continue to damage Wrigley unless enjoined by the Court such that Wrigley is without an

adequate remedy at law.

                                      PRAYER FOR RELIEF

       WHEREFORE, Wrigley respectfully requests that this Court:

       1.      Enter judgment that Defendants have violated the Lanham Act, 15 U.S.C.

§§ 1114, 1125; 815 ILCS §§ 510/1, et seq., and Illinois common law, and that such violations

were willful and intentional, making this an exceptional case;

       2.      Award Wrigley statutory damages in the amount of $2,000,000 per counterfeit

mark per type of goods sold, offered for sale, or distributed, in a total amount to be determined at

trial, for Defendants’ willful contribution to the counterfeiting of the Wrigley Trademarks and

pursuant to 15 U.S.C. § 1117(c)(2);

       3.      Issue a preliminary and permanent injunction enjoining and restraining

Defendants, their officers, agents, servants, employees, successors, assigns, and all other persons

acting in concert or in participation with Defendants, jointly and severally, from directly or

indirectly engaging in (a) contributory counterfeiting of Wrigley’s SKITTLES® and

STARBURST® registrations, (b) any further trademark infringement, trademark dilution, unfair

competition, or deceptive business practices, including making, offering for sale, or selling any

products that feature marks confusingly similar to the Wrigley Trademarks, and (c) doing any




                                                 22
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 23 of 25 PageID #:23




other act calculated or likely to induce or cause confusion or the mistaken belief that Defendants

or their products are in any way affiliated, connected, or otherwise associated with Wrigley or its

products;

       4.      Require Defendants to immediately recall from all distribution channels all

products, packaging, labels, wrappers, advertising, and promotional materials bearing or

infringing on the Wrigley Trademarks;

       5.      Require Defendants to immediately deliver to Wrigley for destruction all

products, packaging, labels, wrappers, digital or electronic images or files, advertising, and

promotional materials bearing or infringing on the Wrigley Trademarks, pursuant to 15 U.S.C.

§ 1118;

       6.      Order Defendants to account to Wrigley all profits wrongfully derived by their

unlawful conduct and to pay to Wrigley:

               a.      all monetary actual and/or statutory damages sustained and to be sustained
                       by Wrigley as a consequence of Defendants’ unlawful conduct, including
                       lost profits and corrective advertising damages, in an amount to be
                       determined at trial;

               b.      all profits, gains, and advantages obtained by Defendants from their
                       unlawful conduct;

               c.      exemplary damages, including treble damages resulting from Defendants’
                       unlawful conduct; and

               d.      pre-judgment interest on all damages.

       7.      Order Defendant to pay Wrigley’s costs and disbursements in this action,

including its reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117 and 815 ILCS § 510;

       8.      That the Court order those in privity with, working with, or providing services of

any kind to Defendants and those with notice or receipt of the injunction, and any Internet search

engines, domain name registrars, domain name registries, Internet Service Providers, and web




                                                 23
     Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 24 of 25 PageID #:24




hosts, shall: (a) be and are restrained and enjoined from facilitating access to any and all websites

and accounts through which Defendants engage in the counterfeiting and/or infringing use of the

Wrigley Trademarks, and any account(s) associated with the same; (b) be and are restrained and

enjoined from altering, interlining, removing, destroying, permitting the destruction of, or in any

other fashion changing any records, including electronic records, in the actual or constructive

care, custody, or control of Defendants that are relevant to the subject matter of this lawsuit or

likely to lead to the discovery of relevant records or evidence, wherever said records are

physically located; (c) be ordered to preserve copies of all documents, files, electronically-stored

information and things relating to the websites controlled by Defendants that offer products or

packaging bearing the Wrigley Trademarks and take steps to retrieve files that may have been

deleted before entry of this injunction; (d) be ordered to provide any and all identification,

contact, and registration information associated with those websites; and (e) be ordered to

produce any and all documents and electronically-stored information regarding access,

download, and visitors to the websites;

        9.      Direct that Defendants file with this Court and serve on counsel for Wrigley

within thirty days after entry of any injunction issued by the Court, a sworn written statement

pursuant to 15 U.S.C. § 1116 setting forth in detail the manner and form in which Defendants

have complied with the injunction; and

        10.     Order any such other or further relief as the Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Wm. Wrigley Jr. Company respectfully demands a trial

by jury of all issues so triable by a jury.




                                                 24
    Case: 1:21-cv-02364 Document #: 1 Filed: 05/03/21 Page 25 of 25 PageID #:25




Dated: May 3, 2021                       Respectfully submitted,

                                         By: /s/ Douglas N. Masters
                                             Douglas N. Masters
                                             Laura K. McNally
                                             Neil G. Nandi
                                             LOEB & LOEB LLP
                                             321 N. Clark Street, Suite 2300
                                             Chicago, IL 60654
                                             Tel: 312-464-3100
                                             Fax: 312-464-3111
                                             dmasters@loeb.com
                                             lmcnally@loeb.com
                                             nnandi@loeb.com

                                             Attorneys for Plaintiff Wm. Wrigley Jr.
                                             Company




                                        25
